Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 line 14, claim 9 line 12: “the derivative” lacks antecedent basis. 
Claim 1 line 12, claim 9 line 9: “the absolute value signal” lacks antecedent basis.
Claim 9 line 10: “the absolute value” lacks antecedent basis since only the absolute value signal is previously mentioned.
Dependent claims 2-8, 10-13 are also rejected for their dependencies.
Allowable Subject Matter
Claim(s) 1-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a method for “decoding a read signal outputted by a reader device comprising a magnetoresistive sensor” and related device comprising, in conjunction with other limitations as detailed in the independent claims, “determining the absolute value signal from the read signal, from the absolute value signal, determining a threshold value; detecting peaks from the derivative of the absolute value signal.”  Closest prior art reference Harrison (US 5168275) discloses “determining whether the absolute value of the data value of the current point minus the data value at the zero volt reference is less than or equal to the Harrison is silent to generating or determining an absolute value signal such that from the absolute value signal, a threshold value is determined and peaks from the derivative of the absolute value signal are detected.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/